DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a number of acoustic reflectors in the form of plate material are arranged between the first and second layers”. This renders the claim indefinite, due to the phrase “in the form of plate material”. Examiner notes that the term “plate material” is considered to be vague and unclear, as a “plate” can be interpreted as a vast number of objects (See definition of “plate” below), and it is therefore unclear what exactly is being claimed by the phrase “plate material” (i.e. what material is “plate material”?). Appropriate correction is required. 


  (plāt)
n.
1. A smooth, flat, relatively thin, rigid body of uniform thickness.
2.
a. A sheet of hammered, rolled, or cast metal.
b. A very thin applied or deposited coat of metal.
3.
a. A flat piece of metal forming part of a machine: a boiler plate.
b. A flat piece of metal on which something is engraved.
c. A license plate: a car with Utah plates.
4.
a. A thin piece of metal used for armor.
b. Armor made of such pieces.
5. Printing
a. A sheet of metal, plastic, rubber, paperboard, or other material prepared for use as a printing surface, such as an electrotype or a stereotype.
b. A print of a woodcut, lithograph, or other engraved material, especially when reproduced in a book.
c. A full-page book illustration, often in color and printed on paper different from that used for text pages.
6. Photography A light-sensitive sheet of glass or metal on which a photographic image can be recorded.
7. Dentistry A thin metallic or plastic support fitted to the gums to anchor artificial teeth.
8. Architecture In wood-frame construction, a horizontal member that bears a load, as of a roof or a wall.
9. Baseball Home plate.
10.
a. A shallow dish in which food is served or from which it is eaten.
b. The contents of such a dish: ate a plate of spaghetti.
c. A whole course served on such a dish.
11. Service and food for one person at a meal: dinner at a set price per plate.
12. Household articles, such as hollowware, covered with a precious metal, such as silver or gold.
13. A dish passed among the members of a group or congregation for the collection of offerings.
14. Sports
a. A dish, cup, or other article of silver or gold offered as a prize.
b. A contest, especially a horserace, offering such a prize.
15. A thin cut of beef from underneath the ribs, including the diaphragm muscle.
16. Biology
a. A thin flat layer or scale, as that of a fish.
b. A platelike part, organ, or structure, such as that covering some reptiles.
17. Electricity
a. An electrode, as in a storage battery or capacitor.
b. The anode in an electron tube.
18. Geology See tectonic plate.
19. Informal A schedule of matters to be dealt with: had a lot on my plate at work after vacation.
Source: https://www.thefreedictionary.com/plate

Claim 3 recites “wherein the second thickness is greater than the first thickness, and wherein the second thickness is preferably at least 4/3 of, more preferred at least 3/2 of, and most preferred about the double of, the first thickness.”. This is a broad Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 3 recites the broad recitation “the second thickness is greater than the first thickness”, and the claim also recites “the second thickness is preferably at least 4/3 of, more preferred at least 3/2 of, and most preferred about the double of, the first thickness”, which is the narrower statement of the range/limitation. Appropriate correction is required.

Claim 4 recites “wherein the first and second leg of each acoustic reflector preferably connect at least approximately midway between the outer ventilation opening and the inner ventilation opening in a top point of the acoustic reflector”. This renders the claim indefinite, as the phrase “the first and second leg of each acoustic reflector preferably connect at least approximately midway between the outer ventilation opening and the inner ventilation opening” is vague and unclear (i.e. is it required in the 
Claims 8, 9, and 11 recite “its open position”. This renders the claim indefinite, as “its open position” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claims 2 and 5-7, 10 and 12 are rejected as depending form a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Bliss (US 1,783,276).
Regarding claim 1, as best understood, Bliss discloses an acoustic shutter assembly adapted to cover a window opening in a wall, including at least one window pane (See Figures 4 and 6-7) arranged in a frame having an inside adapted to be mounted on the wall and an outside adapted to face away from the wall, wherein at least one ventilation duct (Figures 1 and 6 illustrate ventilation channels) is arranged in the frame between an outer ventilation opening and an inner ventilation opening (See at 

Regarding claim 2, Bliss discloses wherein the ventilation duct is lined by means of a first perforated plate (See Figure 3, considered exterior surface of element 5) covering the first layer of sound absorbing material and a second perforated plate (See Figure 3, considered exterior surface of element 1) covering the second layer of sound absorbing material so that the acoustic reflectors extend from the first perforated plate to the second perforated plate (See Figure 1).
Regarding claim 5, Bliss discloses wherein each outer ventilation opening is covered by a filter in the form of a perforated plate (See Figures 1-3, each of element 1 and 5 are considered to be a “perforated plate”, and perform the function of a “filter”).  
Regarding claim 7, Bliss discloses wherein the frame has four frame members in the form of a top member, a bottom member, a first side member and a second side member (See Figure 7, illustrated but not explicitly labeled), wherein a first ventilation duct is arranged at the first side member and a second ventilation duct is arranged at the second side member (See Figure 7, both of a first (top) and second (bottom) ventilation duct are arranged “at” at least a portion of the right and left side members as viewed from Figure 7).
Regarding claim 9, as best understood, Bliss discloses wherein the at least one window pane is separated in a first pane part (Figures 4 and 6-7, considered lower window pane) arranged in its open position at the first side member (Examiner notes that each of the upper and lower window panes illustrated in Figures 4 and 6-7 are considered to be “at the first side member” and “at the second side member” when in either an open or closed position) and a second pane part (Figures 4 and 6-7, considered upper window pane) arranged in its open position at the second side member (Examiner notes that each of the upper and lower window panes illustrated in Figures 4 and 6-7 are considered to be “at the first side member” and “at the second side member” when in either an open or closed position), and wherein the first and second pane parts are arranged displaceably to respective closed positions in which the first and second pane parts meet each other and covers the window opening (See Figures 4 and 6-7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bliss (US 1,783,276).
Regarding claim 3, as best understood,  Bliss does not explicitly disclose wherein the first layer of sound absorbing material has a first thickness and the2Serial No.: Not yet assignedDocket No.: 23038.7.104.USWO second layer of sound absorbing material has a second thickness, wherein the second thickness is greater than the first thickness, and wherein the second thickness is preferably at least 4/3 of, more preferred at least 3/2 of, and most preferred about the double of, the first thickness.  Examiner notes, however, that it would have been an obvious matter of design choice to modify Bliss such that the second thickness is greater than the first thickness since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bliss (US 1,783,276) in view of Dix (979,267).
Regarding claim 8, although Bliss does not explicitly disclose movable shutters for the window system, Dix teaches that it is known in the art to configure a window system such that it includes a shutter arrangement, wherein a first shutter is arranged in its open position at a first side member and a second shutter is arranged in its open position at a second side member (See Figures 1-5, right and left element 8), and wherein the first and second shutters are arranged displaceably to respective closed positions thereby covering the at least one window pane (closed position is illustrated in Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window system of Bliss such that it includes a shutter arrangement, as taught by Dix, since shutters are old and well-known in the art as being aesthetically and functionally desirable for covering windows, as shutters can block out excess light and noise, which can be found desirable for various users. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary 

Allowable Subject Matter
Claims 4, 6, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUSTIN B REPHANN/Examiner, Art Unit 3634